Citation Nr: 1627442	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for tinea corporis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a noncompensable evaluation for service-connected tinea corporis.

In light of this appeal's complex history, a thorough review of the procedural posture is warranted.

A May 1968 rating decision awarded service connection for tineal corporis, rated as noncompensable from January 24, 1968.

In April 2008, the Veteran filed a new claim for entitlement to an increased rating for tinea corporis.

As noted above, in May 2009, the RO issued a rating decision, which continued a noncompensable evaluation for service-connected tinea corporis.

In August 2009, the Veteran filed a notice of disagreement with the May 2009 rating decision.

In February 2010, the RO issued a statement of the case, which asserted a continuation of the noncompensable rating for the Veteran's service-connected tinea corporis.

In March 2010, the Veteran filed a VA form 9, in which he stated that he had not filed a claim for tinea corporis, but rather for skin cancer caused by Agent Orange.

In April 2010, the Veteran filed a second VA form 9, in which he requested to appeal all issues on the statement of the case.  In addition, the Veteran confirmed his earlier request for a travel board hearing.
In July 2011, the Veteran was scheduled for a travel board hearing on August 12, 2011.

In an August 2011 letter, the Veteran requested to cancel his travel board hearing scheduled for August 12, 2011.

In September 2013, the Board remanded the claim for further development.  It has now been returned for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a remand is again necessary for additional development with regard to this appeal.

In November 2013, the RO issued a supplemental statement of the case which addressed the sole issue of entitlement to service connection for tinea corporis.  That issue is not on appeal.  To clarify, service connection for tinea corporis was established in a May 1968 rating decision.  In the April 2008 claim - the claim currently on appeal - the Veteran contends that he is entitled to an increased evaluation for his previously service-connected tinea corporis, currently rated as 0 percent disabling.  Under 38 C.F.R. § 19.31(b)(2), the AOJ must furnish the appellant with a supplemental statement of the case upon discovery of a material defect in a prior supplemental statement of the case.  Here, there is a material defect in the November 2013 Supplemental Statement of the Case because it is not responsive to the issue on appeal.  Therefore, a remand is necessary to correct this procedural deficiency.


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

The appellant and his representative must be provided with a Supplemental Statement of the Case regarding the issue of entitlement to a compensable rating for tinea corporis, and be afforded reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






